Citation Nr: 1021241	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 50 percent for dysthymic 
disorder before February 22, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1970 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Board remanded the claim for VCAA 
compliance and to obtain the Veteran's records from the 
Social Security Administration and updated VA records.  The 
VCAA notice has been sent in January 2009, the same month the 
RO obtained updated VA treatment records.  Records from the 
Social Security Administration were obtained in July 2009.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, in a rating decision in 
March 2010, the RO increased the rating for dysthymic 
disorder from 50 percent to 70 percent, effective February 
22, 2010, the date of a VA examination.  Although expressing 
satisfaction with the 70 percent rating, the Veteran 
continued his appeal arguing for a 70 percent rating from the 
date he filed his claim in November 2005.  


FINDING OF FACT

Before February 22, 2010, the dysthymic disorder was 
manifested by a disability picture that more nearly 
approximates occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood. 




CONCLUSION OF LAW

Before February 22, 2010, the criteria for a rating of 70  
percent for dysthymic disorder have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In light of the favorable disposition of the claim, VCAA 
compliance need not be  addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principals

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Dysthymic disorder is rated under the General Rating Formula 
for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 
9433.

The criteria for a 70 percent are occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptomatology contemplated 
for each rating.  In particular, use of such terminology 
permits consideration of items listed as well as other 
symptoms and contemplates the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002)



The Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

A GAF score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule.  38 C.F.R. § 4.126(a).

Facts

The Veteran filed the current claim for increase in November  
2005.  In a rating decision in February 2006, the RO 
increased the rating to 50 percent effective from the date of 
receipt of the claim in November 2005. 

While on appeal, in a rating decision in March 2010, the RO 
increased the rating to 70 percent, effective from the date 
of a VA examination in February 2010.  The Veteran expressed 
satisfaction with the 70 percent rating, but contends that 
the 70 percent rating should be effective from the date he 
filed his claim in November 2005.

Records of the Social Security Administration show that on 
psychological evaluation in March 2005 the Veteran complained 
of insomnia, a poor appetite, extreme difficulty 
concentrating, difficulty in making decisions, and anxiety.  
He complained of strong feelings of hopelessness, 
worthlessness, and guilt.  He had a loss of interest and felt 
fatigue most of the time.  

In both education and employment, it was noted that the 
Veteran did not get along with teachers, peers, or co-workers 
and he quit his last job because he did not fit in.  It was 
noted that he was currently unemployed.  As for social 
history, the Veteran was remarried to the same spouse.  He 
had no friends and he did not socialize.  

The Veteran answered questions readily and he maintained eye 
contact.  There were no long term memory difficulties and he 
was able to focus.  He did display some immediate memory 
problems.  His mood was dysthymic and his affect was very 
flat.  In testing, the Veteran's concentration appeared about 
average.  He had adequate insight and judgment.  The 
diagnosis was severe major depressive disorder with psychotic 
features.  The Global Assessment of Functioning (GAF) score 
was 35.

In a Social Security Administration questionnaire, the 
Veteran indicated he was unable to work around a crowd of 
people and that he did not get along with friends or his 
brothers and sisters, but did so with his immediate family 
and his wife.  He did attend church once or twice a month.  A 
physician for the Social Security Administration described 
the Veteran as moderately limited:  in activities of daily 
living, in maintaining social functioning, and in maintaining 
concentration.  He had markedly limited ability to understand 
and remember detailed instructions, or to sustain an ordinary 
routine without supervision, or to work with others without 
being distracted or to complete a normal work day.

In a decision in May 2005, the Social Security Administration 
found that the Veteran was entitled to disability benefits 
due primarily to major depressive disorder. 

On VA examination in December 2005, the Veteran stated that 
he had not worked in 5 years because he could not tolerate 
the stress of working.  He indicated that he had 15 jobs in 
the last 30 years.  He has been married since 1998, but went 
through three prior divorces.  He was raising four young 
grandchildren and the Veteran found it stressful to raising 
small children again.

The Veteran stated that he was significantly depressed and 
had occasional suicidal ideations.  He did not have suicidal 
ideations or homicidal ideations at the time of the 
examination.  He reported low energy and feelings of 
hopelessness.  Anhedonia was present and the Veteran 
experienced racing thoughts, insomnia, daily fatigue, and 
some nightmares several times a week.  

On examination, the Veteran was logical with linear thought 
processes.  Content of the speech was appropriate.  The 
Veteran had good eye contact and open and straightforward 
interaction with the VA examiner.  Behaviors were 
appropriate.  The Veteran could accomplish activities of 
daily living, but the Veteran assessed his socialization as 
poor.  Long term was good and short term memory was fair to 
good.  Obsessions, compulsions, and rituals were not 
indicated.  Affect was reduced but speech, flow, and volume 
were within normal limits.  

The Veteran was suspicious of everyone. While he did not have 
any panic symptoms, he did not like grocery stores, malls, 
long lines, or classrooms.  Vegetative symptoms of depression 
were present with disturbed sleep and anhedonia.  Fears and 
worries were daily but described as moderate in intensity.  
The Veteran had good impulse control.  The Veteran had poor 
insight, but good judgment.  Psychological testing revealed a 
high degree of anxiety.  He had difficulty in interpersonal 
relationships, resulting to an avoidance of most interaction 
with others and there was severe impairment in social 
functioning.  
The GAF score was 45.  

On VA examination in June 2007, the Veteran's speech was soft 
or whispered and had a hostile, suspicious, and guarded 
attitude.  The Veteran had trouble with testing for 
attention.  While oriented, his thought process was rambling 
with a paucity of ideas.  He had homicidal ideation and 
paranoid delusions.  



The Veteran was moody and impulsive. He had sleep problems.  
He did not have obsessive behavior, but he did have panic 
attacks 5 times a week when he was in crowds or stores.  His 
mental health problems did not affect his activities of daily 
living.  Upon examination, the VA examiner determined the 
Veteran's remote and recent memory was moderately impaired 
with evidence of attention and concentration difficulties.  
The examiner reported that the Veteran was not totally 
occupationally and socially impaired and that the symptoms 
did not result in deficiencies in the area of judgment, 
thinking, family relations, work, and mood.  The examiner 
described the symptoms as mild to moderate and decreased his 
work efficiency only intermittently.  The attention and 
concentration problems were mild and the Veteran had mild 
intermediate memory difficulties.  In the examiner's opinion, 
the Veteran's dysthymic disorder did not interfere with his 
ability to function mentally in a work milieu and did not 
interfere with sedentary employment.  He was satisfactorily 
functioning generally and would not have difficulties 
functioning mentally in a work setting.   The GAF score was 
56. 

On VA examination in February2010, the Veteran complained of 
severe anxiety.  He also complained of severe restlessness, 
irritability, muscle tension, fatigue, insomnia, racing 
thoughts, and various fears.  He had moderate daily panic 
attacks and loss of concentration.  He suffered from severe 
depression with monthly suicidal ideation, and feelings of 
hopelessness, worthlessness, inferiority, guilt, frustration, 
health worries, and loss of interest and self-image.  He had 
moderate symptoms of indecision and loss of motivation and a 
mild loss of appetite.

The Veteran's speech was intense with angry content, but had 
logical and linear thought processes.  Speech content was 
appropriate and well connected.  The Veteran had a guarded 
and suspicious interaction with the examiner.  He admitted to 
suicidal ideation but not homicidal ideation.  He had 
mistrust of others and trusted only his wife.  He was alert 
and oriented.  Long term and short term memory were both 
good.  The examiner elicited pronounced obsessions and 
compulsions or rituals.  The Veteran had a restricted affect 
and panic symptoms.  Neurovegetative symptoms of depression 
were present with disturbed sleep and anhedonia.  Impulse 
control was fair.  The disorder had a pronounced effect on 
mood and motivation.  He had fair insight and judgment.

The examiner summarized prior VA examinations and evaluations 
and noted the Veteran's GAF scores between April 2003 and May 
2008 ranged from a low of 41 to a high of 56.  The examiner 
determined the Veteran has a severe impairment regarding 
employment because he could not work due to his anger, panic, 
depression, and poor health.  He has severe social impairment 
because he could not stand crowds and he had no close 
friends.  The Veteran had moderate impairment in his daily 
living or leisure activities.   The GAF score was 45 due to 
the Veteran's suicidal ideation, panic, lack of close 
personal friends, inability to work, and conflicts with his 
spouse and peers.  The examiner also stated it is more likely 
than not the Veteran is unable to return to work even with 
minimal public contact and loose supervision due to suicidal 
ideation, panic, and poor peer relations.

Analysis

Reconciling the various reports into a consistent disability 
picture, while there has been some fluctuation in the 
severity of the symptoms, as expressed by GAF scores in the 
range of 35 to 56, the overall severity of the symptoms has 
not material changed throughout the appeal period.

Before February 2010, the Veteran was found disabled due to 
depression by the Social Security Administration and he has 
not worked during the appeal period.  The Veteran had 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, thinking, or mood, due 
to such symptoms as: depression affecting the ability to 
function independently, difficulty in adapting to stressful 
circumstances, and the inability to establish and maintain 
effective relationships, which more nearly approximates the 
criteria for a 70 percent rating before February 2010.    



Although the Veteran has occupational and social impairment 
in most areas, the criteria for a schedular 100 percent 
rating, namely, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation, or memory loss for names of close 
relatives, own occupation, or own name have not been shown at 
any time during the appeal. 

In light of the above, the criteria for a 70  percent before 
February 22, 2010, have been met. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the current disability level and symptomatology to 
the Rating Schedule, the degree of disability is contemplated 
by the Rating Schedule and the assigned schedule rating is, 
therefore, adequate and no referral to an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).



ORDER

Before February 22, 2010, a 70 percent rating for dysthymic 
disorder is granted, subject to the law and regulations, 
governing the award of monetary benefits.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


